Title: General Orders, 2 June 1779
From: Washington, George
To: 


        
          Head-Quarters Middle-Brook Wednesday June 2nd 79
          Parole Lawemburg—C. Signs Leeds. Leek.
        
        The meeting of the Court for the trial of Major General Arnold is defered ’till further orders—the exigency of the public service not permitting it to sit at this time.
        The General Court Martial of which Colonel Green is President is dissolved.
        Lieutenant Colonel Simms is appointed to superintend the hospitals in Pennsylvania.
        The Maryland-line, in case they are not in actual preparation to move, will apply to the Quarter Master General to equip them as they are to march tomorrow morning.
      